 



Exhibit 10.3
6 July 2006
CONFIRMATION DEED
between
THE ENTITIES LISTED IN THE SCHEDULE
as Obligors
and
CITICORP USA, INC.
as Security Agent
Weil, Gotshal & Manges
One South Place     London     EC2M 2WG
Tel: +44 (0) 20 7903 1000     Fax: +44 (0) 20 7903 0990
www.weil.com

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
1
  INTERPRETATION     1  
 
           
2
  ACKNOWLEDGEMENT AND CONFIRMATIONS     3  
 
           
3
  COSTS AND EXPENSES     3  
 
           
4
  SERVICE OF PROCESS     3  
 
           
5
  NOTICES     4  
 
           
6
  COUNTERPARTS     4  
 
           
7
  GOVERNING LAW     4  
 
           
8
  JURISDICTION     4  
 
            THE SCHEDULE — THE OBLIGORS     5  
 
            SIGNATORIES        

 i 

 



--------------------------------------------------------------------------------



 



THIS CONFIRMATION DEED (this “Deed”) is made as a deed on the 6th day of July,
2006 between the following parties:

(1)   THE ENTITIES LISTED IN THE SCHEDULE (each an “Obligor” and together, the
“Obligors”); and   (2)   CITICORP USA, INC. acting as agent and trustee for the
Secured Parties pursuant to the terms of the Security Trust Deed (together with
its successors and assigns, the “Security Agent”).

WHEREAS

(A)   The Secured Parties entered into the Credit Agreement (as defined below)
pursuant to which loans and other extensions of credit were made available to
the borrowers party thereto.   (B)   The Obligors granted guarantees and liens
in favour of the Secured Parties in respect of the obligations of certain loan
parties under the Credit Agreement and the other Loan Documents.   (C)   The
Lenders party to the Credit Agreement Amendment (as defined below) are willing
to make available to the borrowers party thereto certain term loans under the
First Securities Repurchase Increase (as defined in the Credit Agreement
Amendment) upon the terms and subject to the conditions set forth in the Credit
Agreement Amendment and in the Credit Agreement.   (D)   To induce the Secured
Parties to enter into the Credit Agreement Amendment and to make term loans
under the First Securities Repurchase Increase in the Credit Agreement
Amendment, the Obligors are willing to enter into this Deed.   (E)   The
Security Agent and the Obligors intend this Deed to, and it shall, take effect
as a deed, notwithstanding the fact that the Security Agent may only execute
this Deed under hand.   (F)   The Security Agent is holding the benefit of this
Deed on trust for the Secured Parties in accordance with the terms of the
Security Trust Deed.

1   INTERPRETATION

1.1 Definitions In this Deed:
“Assignment of Receivables” means the assignment of receivables dated 20
March 2006 and made between the entities listed in Schedule 1 thereto as
Assignors and the Security Agent.
“Company” means Affiliated Computer Services, Inc., a Delaware corporation.
“Credit Agreement” means the credit agreement dated 20 March 2006 and made
between, inter alios, the Company, ACS Worldwide Lending Limited and certain
other subsidiaries of the Company party thereto from time to time as borrowers,
the Lenders and Issuers party thereto and Citicorp USA, Inc. as Administrative
Agent.

1



--------------------------------------------------------------------------------



 



“Credit Agreement Amendment” means the amendment no. 2 to the Credit Agreement
dated on or about the date hereof and made between, inter alios, the Company,
ACS Worldwide Lending Limited, and certain other subsidiaries of the Company
party thereto from time to time as borrowers and Citicorp USA, Inc. as
Administrative Agent.
“Deed of Assignment” means the deed of assignment dated 20 March 2006 and made
between the companies listed in Schedule 1 thereto as Assignors and Citicorp
USA, Inc. as Security Agent.
“Guarantee” means the guarantee dated 20 March 2006 and made by the entities
listed in Schedule 1 thereto as guarantors in favour of the Citicorp USA, Inc.
as agent and trustee for the Guaranteed Parties (as defined therein).
“Non-English Obligors” means ACS Commercial Solutions, Inc., a Nevada
Corporation and ACS State & Local Solutions, Inc., a New York Corporation; and
each a “Non-English Obligor”.
“Security Documents” means the Assignment of Receivables and the Deed of
Assignment.
“Security Trust Deed” means the security trust deed dated 20 March 2006 and made
between Citicorp USA, Inc. and the Secured Parties named therein.
1.2 Interpretation

(a)   Unless expressly defined in this Deed, capitalised terms defined in the
Credit Agreement have the same meanings in this Deed;   (b)   the expressions
“hereof, herein, hereunder” and similar expressions shall be construed as
references to this Deed as a whole (including the Schedule) and shall not be
limited to the particular clause or provision in which the relevant expression
appears, and references to this Deed and all like indications shall include
references to this Deed as supplemented by any other agreement or instrument
supplementing or amending this Deed;   (c)   the word “including” when used in
this Deed means “including without limitation”;   (d)   references to a “person”
shall be construed as a reference to any person, firm, company, corporation,
government, state or agency of a state or any association or partnership
(whether or not having separate legal personality) of two or more of the
foregoing;   (e)   references to any of the Loan Documents and any other
agreement or instrument shall be construed as a reference to the same as
amended, varied, restated, extended, supplemented or novated from time to time
(including, where relevant, by any accession agreement);   (f)   unless
otherwise specified, references to Clauses and the Schedule are references to,
respectively, clauses of and the schedule to this Deed;   (g)   words importing
the singular shall include the plural and vice versa;

2



--------------------------------------------------------------------------------



 



(h)   references (by whatever term, including by name) to the Obligors and the
Security Agent shall, where relevant and subject as otherwise provided in this
Deed, be deemed to be references to or to include, as appropriate, their
respective successors, replacements and assigns, transferees and substitutes
permitted by the terms of the relevant Loan Documents;   (i)   the headings in
this Deed are for convenience only and shall be ignored in construing this Deed;
and   (j)   all references to statutes and other legislation include all
re-enactments and amendments of those statutes and that legislation.

1.3 Third Party Rights A person who is not a party to this Deed has no rights
under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of
this Deed.
1.4 Prevailing Agreement In the event of any conflict between the provisions of
this Deed and the Credit Agreement, the provisions of the Credit Agreement shall
prevail except to the extent necessary under English law to maintain the
creation or perfection of security, or to preserve the Security Agent’s and the
Secured Parties’ rights and remedies under this Deed.

2   ACKNOWLEDGEMENT AND CONFIRMATIONS

2.1 Each Obligor acknowledges that it has been provided with and has reviewed
the amendments to the Credit Agreement to be effected pursuant to the Credit
Agreement Amendment.
2.2 Each Obligor confirms that, notwithstanding such amendments:

(a)   its guarantee and indemnity obligations under the Guarantee remain valid
and binding; and   (b)   each Security Document executed by it remains valid and
binding and continues to secure all the Secured Obligations (as defined in each
Security Document), including any increase in any amounts payable under the
Credit Agreement pursuant to the amendments to be effected by the Credit
Agreement Amendment.   3   COSTS AND EXPENSES

The costs and expenses provision contained in Clause 10 (Costs and Expenses) of
the Guarantee shall apply, mutatis mutandis, in this Deed.

4   SERVICE OF PROCESS

4.1 The Security Agent and each Non-English Obligor agrees that the process by
which any dispute or claim arising out of or in connection with this Deed are
begun in England may be served on it by being delivered to:

     
Address:
  The London Law Agency Limited
69 Southampton Row
London
WC1B 4ET
 
   
Fax No:
  0207 583 1531
 
   
Attention:
  Company Secretarial Department

3



--------------------------------------------------------------------------------



 



4.2 If the appointment of the person mentioned in this Clause 3 (Service of
Process) ceases to be effective or such person ceases for any reason to act as
process agent for any Non-English Obligor, such Non-English Obligor shall
immediately appoint a replacement process agent for the purposes of this Clause
3 (Service of Process) in England and shall immediately notify the Security
Agent of the change in accordance with Clause 22 (Notices) of the Deed of
Assignment, and failing such appointment within 10 Business Days, the Security
Agent may appoint a replacement process agent to accept service of process on
behalf of such Non-English Obligor by notice to such Non-English Obligor. This
Clause 3 (Service of Process) does not affect the right to serve process in any
other manner permitted by law.

5   NOTICES

5.1 Except in the case of the Non-English Obligors, the notice provisions
contained in Clause 12 (Notices) of the Guarantee shall apply, mutatis mutandis,
in this Deed.
5.2 For the purposes of notices to the Non-English Obligors, the notice
provisions contained in Clause 22 (Notices) of the Deed of Assignment shall
apply, mutatis mutandis, in this Deed.

6   COUNTERPARTS

This Deed may be executed in any number of counterparts, each of which when
executed and delivered constitutes an original of this Deed, but all the
counterparts shall together constitute one and the same agreement.

7   GOVERNING LAW

This Deed shall be governed by and construed in accordance with the laws of
England.

8   JURISDICTION

8.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed).
8.2 The parties agree that the courts of England are the most appropriate and
convenient courts to settle such disputes and accordingly no party shall argue
to the contrary.
8.3 This Clause 8 (Jurisdiction) is for the benefit of the Secured Parties only.
As a result, no Secured Party shall be prevented from taking proceedings
relating to such a dispute in any other court with jurisdiction. To the extent
allowed by law, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.
IN WITNESS whereof this Deed has been entered into as a deed on the date stated
at the beginning.

4



--------------------------------------------------------------------------------



 



THE SCHEDULE
THE OBLIGORS

              Registered Office/Place   Registration/Charter Assignor   of
Incorporation   Number
 
       
ACS Business Process
  160 Queen Victoria Street
  4022569 
Solutions Limited
  London
   
 
  EC4 4AN    
 
       
ACS Holdings (UK) LLP
  12 York Place
  OC316499 
 
  Leeds
   
 
  LS1 2DS    
 
       
ACS Worldwide Lending
  12 York Place
  05470127 
Limited
  Leeds
   
 
  LS1 2DS    
 
       
Bevis Trustees Limited
  160 Queen Victoria Street
  926625 
 
  London
   
 
  EC4 4AN    
 
       
Buck Consultants Limited
  160 Queen Victoria Street
  1615055 
 
  London
   
 
  EC4 4AN    
 
       
Buck Consultants
  160 Queen Victoria Street
  1034719 
(Administration & Investment)
  London
   
Limited
  EC4 4AN    
 
       
Buck Consultants (Healthcare)
  160 Queen Victoria Street
  172919 
Limited
  London
   
 
  EC4 4AN    
 
       
Buckingham Trustees Limited
  160 Queen Victoria Street
  1339924 
 
  London
   
 
  EC4 4AN    
 
       
Talking People Limited
  160 Queen Victoria Street
  2573826 
 
  London
   
 
  EC4 4AN    
 
       
ACS Commercial Solutions,
  Nevada   2021-1990 
Inc.
       
 
       
ACS State & Local
  New York   No charter number
Solutions, Inc.
       

5



--------------------------------------------------------------------------------



 



SIGNATORIES

                 
THE OBLIGORS
               
 
               
Executed as a Deed by
    )          
ACS HOLDINGS (UK) LLP
    )          
 
              /s/ Nancy P. Vineyard
 
               
 
              Signature of duly authorised representative of
 
              ACS COMMERCIAL SOLUTIONS, INC.
 
              a designated member of
 
              ACS HOLDINGS (UK) LLP
 
               
 
              Nancy P. Vineyard
 
               
 
              Name of duly authorised representative
 
               
 
              /s/ Nancy P. Vineyard
 
               
 
              Signature of duly authorised representative of
 
              ACS STATE & LOCAL SOLUTIONS, INC.
 
              a designated member of
 
              ACS HOLDINGS (UK) LLP
 
               
 
              Nancy P. Vineyard
 
               
 
              Name of duly authorised representative
 
               
Executed as a Deed by
    )          
ACS BUSINESS PROCESS
    )          
SOLUTIONS LIMITED
    )          

             
/s/ Brian Stones
  Signature of director   /s/ Ramesh Touraney   Signature of
 
           
 
          director/secretary
 
           
Brian Stones
  Name of director   Ramesh Touraney   Name of
 
           
 
          director/secretary

     
Executed as a Deed by
  ) 
ACS WORLDWIDE LENDING
  ) 
LIMITED
  ) 

             
/s/ David Selzer
  Signature of director   /s/ William L. Deckelman, Jr.   Signature of
 
           
 
          secretary
 
           
David Selzer
  Name of director   William L. Deckelman, Jr.   Name of secretary
 
           

Confirmation Deed Signature Page

 



--------------------------------------------------------------------------------



 



     
Executed as a Deed by
  ) 
BEVIS TRUSTEES LIMITED
  ) 

             
/s/ Kevin Legrand
  Signature of director   /s/ Jerry Mitchell   Signature of
 
           
 
          director/secretary
 
           
Kevin Legrand
  Name of director   Jerry Mitchell   Name of
 
           
 
          director/secretary

     
Executed as a Deed by
  ) 
BUCK CONSULTANTS
  ) 
LIMITED
  ) 

             
/s/ Edward O’Hara
  Signature of director   /s/ Jerry Mitchell   Signature of
 
           
 
          director/secretary
 
           
Edward O’Hara
  Name of director   Jerry Mitchell   Name of
 
           
 
          director/secretary

     
Executed as a Deed by
  ) 
BUCK CONSULTANTS
  ) 
(ADMINISTRATION &
  ) 
INVESTMENT) LIMITED
  ) 

             
/s/ Edward O’Hara
  Signature of director   /s/ Jerry Mitchell   Signature of
 
           
 
          director/secretary
 
           
Edward O’Hara
  Name of director   Jerry Mitchell   Name of
 
           
 
          director/secretary

     
Executed as a Deed by
  ) 
BUCK CONSULTANTS
  ) 
(HEALTHCARE) LIMITED
  ) 

             
/s/ Edward O’Hara
  Signature of director   /s/ Jerry Mitchell   Signature of
 
           
 
          director/secretary
 
           
Edward O’Hara
  Name of director   Jerry Mitchell   Name of
 
           
 
          director/secretary

Confirmation Deed Signature Page

 



--------------------------------------------------------------------------------



 



     
Executed as a Deed by
  ) 
BUCKINGHAM TRUSTEES
  ) 
LIMITED
  ) 

             
/s/ Kevin Legrand
  Signature of director   /s/ Jerry Mitchell   Signature of
 
           
 
          director/secretary
 
           
Kevin Legrand
  Name of director   Jerry Mitchell   Name of
 
           
 
          director/secretary

     
Executed as a Deed by
  ) 
TALKING PEOPLE LIMITED
  ) 

             
/s/ Edward O’Hara
  Signature of director   /s/ Jerry Mitchell   Signature of
 
           
 
          director/secretary
 
           
Edward O’Hara
  Name of director   Jerry Mitchell   Name of
 
           
 
          director/secretary

Confirmation Deed Signature Page

 



--------------------------------------------------------------------------------



 



          THE SECURITY AGENT    
 
        CITICORP USA, INC.    
 
       
By:
  /s/ David Wirdnam    
 
       
 
        Name: David Wirdnam     Title: Director and Vice President

Confirmation Deed Signature Page

 